DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
clustering module (line 4) and motion classifier module (line 8) in claim 9;
identity computation module (line 8) and confidence evaluation module (line 12) in claim 10;
point cloud generator (line 1) in claims 11, 13 and 17; 
clustering module (line 1) in claim 14;
motion classification module (line 1) in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Akshay Avants on 5/3/22.
The application has been amended as follows: 
Note: the second claim 18 is being amended because there are two claims with the number 18.
(Currently Amended) [[18]] 19. The method of claim 18, further comprising: identifying, from the labeled sequence of motion data, a plurality of identity blocks, wherein each identity block represents a different movement performed by the target user; from each identity block, encoding a set of signature sequences into a feature vector; inputting the feature vector into a machine-learned identity confidence model to output an identity confidence value for the identity block, wherein the identity confidence value describes a confidence that the movement in the identity block was performed by the target user; and granting the target user access to an operational context responsive to determining the identity confidence value is greater than an operational security threshold.  
(Currently Amended) [[19]] 20. The method of claim 18, further comprising: generating, from a point cloud of the training set motion data, a simplicial complex by expanding each point of the point cloud; generating, from the simplicial complex, a persistent homology of the point cloud of the training set of motion data; and applying a clustering algorithm to the point cloud of the training set of motion data to cluster points based on the persistent homology of the point cloud.  
(Currently Amended) [[20]] 21. The method of claim 18, further comprising: applying a clustering algorithm to a point cloud of the training set of motion data to generate a plurality of point clusters by clustering points based on a proximity to neighboring points of the point cloud of the training set of motion data;  - 75 -FW Dkt Ref 34744-45866 presenting the plurality of point clusters to a manual operator; receiving, from the manual operator, a label for each point cluster of the plurality, wherein the label identifies a movement represented by the point cluster; and training the machine-learned model using the labeled clusters of the training set of motion data.  
(Currently Amended) [[21]] 22. The method of claim 18, further comprising: responsive to inputting point clouds of a production set of motion data to the machine learned model, determining, for each point cloud of the production set assigned a movement label, a confidence value in the assigned label; classifying, responsive to the confidence value being below a threshold confidence, the point cloud of the production set as an uncertain movement; receiving, from the manual operator, a label for the point cluster of the production set representing the uncertain movement; updating the training set of motion data with the label received from the manual operator and the point cluster of the production set; and training the machine-learned model using the updated training set of motion data.  
(Currently Amended) [[22]] 23. The method of claim 18, further comprising: determining a movement classifier score for the machine-learned model characterizing the accuracy of the machine-model given point clouds of a production set of motion data, wherein the movement classifier score is determined based on the accuracy of labels assigned to each point cloud of the test data by the machine- learned model; and  - 76 -FW Dkt Ref 34744-45866 identifying, responsive to the movement classifier score for the machine-learned model being less than a threshold score, an alternate classifier with a higher movement classifier score; and implementing the alternate classifier to identify the movement represented by each point cluster of the plurality point clusters.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: input the point cloud of the motion data into a machine-learned model trained based on manually labeled point clusters of a training set of motion data, wherein each labeled point cluster of the training dataset represents a mapping from the points in the labeled point cluster to a movement; identify, by the machine-learned model, a movement represented by the point cloud of the motion data, wherein the identification assigns a label to the point cloud_ describing the movement represented by the point cloud; and generate a labeled representation of the sequence of motion data comprising the label identifying a portion of the sequence of motion data corresponding to the identified movement.
Regarding claim 9, the prior art doesn’t teach: a motion classifier module configured to: input the point cloud of the motion data into a machine-learned model trained based on manually labeled point clusters of a training set of motion data, wherein each labeled point cluster of the training dataset represents a mapping from the points in the labeled point cluster to a movement; identify, by the machine-learned model, a movement represented by the point cluster of the motion data based on points of the point cloud of the motion data, wherein the identification assigns a label to the point cloud describing the movement represented by the point cloud; and generate a labeled representation of the sequence of motion data comprising the label identifying the portion of the sequence of motion data corresponding to the identified movement.
Regarding claim 18, the prior art doesn’t teach: inputting the point cloud of the motion data into a machine-learned model trained based on manually labeled point clusters of a training set of motion data, wherein each labeled point cluster of the training dataset represents a mapping from the points in the labeled point cluster to a movement; identifying, by the machine-learned model, a movement represented by the point cloud of the motion data, wherein the identification assigns a label to the point cloud_ describing the movement represented by the point cloud; and generating a labeled representation of the sequence of motion data comprising the label identifying a portion of the sequence of motion data corresponding to the identified movement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erdaş et al. "Integrating features for accelerometer-based activity recognition." Procedia Computer Science 98 (2016): 522-527; NATHAN US20150164377A1; ACAR US10075846B1; IONESCU US20190286242A1; WHALEY US20180181741A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612